Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on March 31, 2021 for Application No. 17/257,323. By the amendment, claims 1-15 are pending with claim 1 being amended.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a planet pin having the combination features and structure recited in the claim and particularly “wherein for at least one axial position interval [xi, x2], the distance r(x), for all x ϵ [x1, x2], of the outer contour from the center axis is: 
r(x) = l(x) + g(x) + o(x), 
wherein l(x) is a linear function; 
wherein g is constantly zero or convex on the interval [x1, x2]; 
wherein o(xo) = 0 applies for at least one xo ϵ ]x1, x2[; and 
wherein the function o is concave on the interval [x1, xo], convex on the interval [xo, x2], and decreasing in wherein the derivative o' of the function o is negative at the axial position xo”. It is noted that the limitation “]x1, x2[“ has been interpreted as the outer intervals of x1 and x2 as corresponding to the disclosure. See paragraphs [0015], [0019] and [0020] and the attached interview summary.

The closest prior art reference is Montestruc et al. (US 8,313,412), cited on the previous Office action mailed 06/24/2021. 
Montestruc discloses an epicyclic gear assembly including a central toothed sun gear unit mounted on a carrier plate, a planet shaft with a double-tapered concave middle portion for providing elastic deflection of the planet shaft while distributing loads between the planet gear sets in order to 
Claims 2-15 are allowed as being dependent upon the allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on September 17, 2021 has been entered. Applicant’s amendments have overcome the rejection of claims 1-15 being rejected under 35 U.S.C § 112(b), previously indicated in the prior office action. 

Response to Arguments
Applicant’s arguments on page 6 of the Remarks, filed 09/17/2021, with respect to claims 1-15 being rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINH DANG/Primary Examiner, Art Unit 3659